Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lee et al. (US 20180150107 A1).
Claim 1: Lee discloses a foldable electronic device (foldable display; see abstract), comprising: 
a first and second casings (see paragraph 45; herein, out of the unit hinges, the unit hinge located at one end may be fixed to one side of the display panel or a case 
5a hinge structure (folding device 100 in fig 1), comprising: 
a first frame (110 in fig 1), connected to the first casing; 
a second frame (160 in fig 1), connected to the second casing; 
a plurality of first hinge block sets (connection units 170 in fig 1; see fig A below), arranged between the first frame and the second frame, and thus connecting the first frame and the second frame; and  
10a plurality of second hinge blocks (second unit hinge 120, third unit hinge 130, fourth unit hinge 140, the fifth unit hinge 150), wherein two of the first hinge block sets adjacent to each other are connected by one of the second hinge blocks (see fig A below); and 
a foldable display (display panel 10; see paragraph 39), comprising a first bonding portion secured to the first casing, a second bonding portion secured to the second casing (see paragraph 45; out of the unit hinges, the unit hinge located at one end may be fixed to one side of the display panel or a case combined therewith, and the unit hinge located at the other end may be combined with the other side of the display panel or the case combined therewith so as to be flexibly transferred), and a foldable portion between the first bonding portion and the second bonding portion, wherein the foldable portion is aligned with the 15hinge structure (see paragraph 41; herein, folding device 100 of the foldable display, which is an assembly of a plurality of unit hinges, is provided in a folding area of the display panel 10).


    PNG
    media_image1.png
    850
    1254
    media_image1.png
    Greyscale

Claim 2: Lee discloses the foldable electronic device, wherein the number of the first hinge block sets is N (herein, five first hinge block sets 170 are shown in fig A above), the number of the second hinge blocks is N-1 (herein, four second hinge blocks 120, 130, 140, 150 are shown in fig A above), N is a positive integer, and N is greater than or equal to 3.
Claim 3: Lee discloses the foldable electronic device, wherein each of the first hinge block sets comprises a positioning pin (see rotary shafts 113, 114, 123, 124) and two first hinge blocks symmetrically disposed (see 170 in fig A above), and the positioning pin is inserted into the two first hinge blocks and thus connecting the two first hinge blocks.

Claim 5: Lee discloses the foldable electronic device, wherein each of the second hinge blocks (120, 130, 140, 150) comprises a first half portion (i.e., left half portion) and a second half portion (i.e., right half portion), the two first hinge blocks of one of the two first hinge block sets adjacent to each other clamp the first half portion of one of the second hinge blocks, and the two first hinge blocks of the other one of the two first hinge block sets adjacent to each other clamp the second half portion of one of the second hinge blocks (see fig A above).
Allowable Subject Matter
5.	Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408.  The examiner can normally be reached on M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIDHI THAKER/           Primary Examiner, Art Unit 2835